DETAILED ACTION
Claims 1-6, 8-15 and 17-20 are presented for examination.
Claims 1, 11, 12 and 20 were amended.
Claims 7 and 16 were cancelled.
This is a Final Action.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to 101, the rejection has been obviated due to current amendment and arguments in the remarks.
DP has been maintained and would be overcome once a eTD is provided.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of Patent No. US 10,838996.  Although the conflicting claims are not identical, they are not patentably distinct from each other because 
Instant Application 
US Patent: US 10,838,996
1, 11, 12 and 20
1, 11, 12 and 20

Agarwal in independent claim 1, 11, 12 and 20, does not teach or disclose, enriching the at least a subset of the identified portions with custom attributes, wherein the custom attributes defines area of focus of change; and  (iv) for given portions across the at least two documents having a custom attribute, identifying a change as a change.
However, Dechu (US 2020/0175114) teaches, enriching the at least a subset of the identified portions with custom attributes, wherein the custom attributes defines area of focus of change; and  (iv) for given portions across the at least two documents having a custom attribute, (Paragraphs 43-45 – teaches a user defined attributes cost-based attribute which can be user defined)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to allow Agarwal’s invention to utlize user defined semantic tags as taught by Dechu because both Goyal and Dechu are in the technical field of document analysis.  This would allow Agarwal’s invention the ability to further enhance filtering and searching changes between documents based user defined attributes  (Paragraph 45, Dechu).

This is an obviousness-type double patenting rejection because the conflicting claims have in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-16 and 17-20 rejected under 35 U.S.C. 103 as being unpatentable over Goyal et al. (US 2018/0285326) in view of Dechu et al. (US 2020/0175114)


1. Goyal teaches, A method, comprising:
obtaining at least two documents, wherein one of the at least two documents comprises a revision different than another of the at least two documents (Paragraph 4 – two documents are compared);
identifying, within each of the at least two documents, portions corresponding to groups of text containing a conceptual unit (Paragraphs 24 & 65 – teaches sentence structure (conceptual unit) is identified between the documents);
assigning at least a subset of the identified portions to a category type corresponding to a topic of a given portion (Paragraph 25 – teaches mapping sentences as categories, such as factual changes or paraphrasing changes), wherein the assigning comprises (i) generating a semantic tag for each of the identified portions in the subset, wherein the semantic tag corresponds to a label of the category type for and identifies a topic of a given of the identified portion and (ii) tagging the identified portions in the subset with the semantic tag (paragraphs 26, 90 & 92 – teaches document-comparison system identifies part-of-speech and named-entities (semantic tags)); 
and
determining changes between the at least two documents, wherein the determining comprises (iii) aligning, utilizing rules learned using a classifier, given portions across the at least two documents based upon a relationship between the given portions across the at least two documents (Paragraph 60 & 65 – the text/word sequence sections of the identified sentences are aligned to determine change of text/word content between two documents), (iv) … identifying a change as a change and for given portions across the at least two documents not having a associated custom attribute, identifying semantic differences between the aligned portions (Paragraphs 90 and 92 - a semantic label/type of difference is assigned to the identified difference, which describes the type/meaning of change for content within the text (in view of the surrounding sequence of annotated/(POS-labeled and/or named-entity-labeled) text)), and (v) identifying any remaining unaligned portions (Paragraph 57 – teaches disclosing inserted or deleted sentences (unaligned portions)).
Goyal does not teach or disclose, enriching the at least a subset of the identified portions with custom attributes, wherein the custom attributes defines area of focus of change; and  (iv) for given portions across the at least two documents having a custom attribute, identifying a change as a change.
However, Dechu teaches, enriching the at least a subset of the identified portions with custom attributes, wherein the custom attributes defines area of focus of change; and  (iv) for given portions across the at least two documents having a custom attribute, (Paragraphs 43-45 – teaches a user defined attributes cost-based attribute which can be user defined)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to allow Goyal’s invention to utlize user defined semantic tags as taught by Dechu because both Goyal and Dechu are in the technical field of document analysis.  This would allow Goyal’s invention the ability to further enhance filtering and searching changes between documents based user defined attributes  (Paragraph 45, Dechu).

2. Goyal teaches, The method of claim 1, comprising identifying, within each of the at least two documents, units of information, wherein each unit of information comprises contextually-related (Paragraph 24 – mapping changes between the sentences (paraphrasing chanes or factual changes) and positionally-connected groups of portions (Paragraphs 24 & 65 – teaches sentence structure (conceptual unit) is identified between the documents).

3. Goyal teaches, The method of claim 1, comprising receiving, from a user, a query requesting identification of a change between the at least two documents related to a particular category type of interest (Paragraph 109 & 163 – teaches a identifying changes that may be of most interest to a reviewer, wherein data can be generated in response to a query).

4. Goyal teaches, The method of claim 3, wherein the identifying is performed responsive to receiving the user query (Paragraph 29 – teaches the comparison is provide based on reviewer activities, Figs 1A-C – teaches a user gui for receiving query from user).

5. Goyal teaches, The method of claim 3, wherein the generating a semantic tag is based upon terms included in the received query (Paragraph 163 – teaches that the data manager organizes and query data according to the user, wherein the generation of POS tags and identification of different changes is based on user query, wherein the query would define the documents (terms included in the document)).

6. Goyal teaches, The method of claim 3, comprising providing, responsive to the determining a change, a natural language identification of a change corresponding to the user query (Fig 6A-C – teaches a natural language document, determined changes based on user query (ie, selection of documents for review)).

8. Goyal teaches, The method of claim 1, comprising learning alignment rules by generating a decision tree classifier that is trained utilizing supervised data comprising a training set of (i) portions and (ii) a change status of the portions; and wherein the defined rules are used in aligning the portions across the at least two documents (Paragraph 73-74 – teaches a deterministic classification algorithm with training sets of corresponding document versions that include metadata identifying changes between corresponding sentences as specific changes).

9. Goyal teaches, The method of claim 1, comprising providing an explanation of the determined changes, the explanation identifying a rule used to determine a change (Fig 6A-6C – teaches summary view to summarize the changes, wherein the explanation is based on the filters).

10. Goyal teaches, The method of claim 1, wherein the unaligned portions are identified as at least one of: added portions and removed portions; and wherein the aligned portions having semantic differences are identified as differences  (Paragraphs 57, 59-60 – add, delete, keep, modified tags – to identify differences). 

20. Goyal teaches, A method, comprising:
receiving two documents, wherein each of the two documents comprises a different version of the same document (Paragraph 4 – two documents are compared);
identifying, within each of the two documents, processing units corresponding to contextually-related (Paragraph 24 – mapping changes between the sentences (paraphrasing chanes or factual changes) and positionally-connected groups of textual conceptual units (Paragraphs 24 & 65 – teaches sentence structure (conceptual unit) is identified between the documents);
correlating processing units across the two documents, wherein the correlating comprises identifying processing units across the two documents that are related, the relationship being identified at least in part based upon an assigned category type of a corresponding processing unit (Paragraph 25 – teaches mapping sentences as categories, such as factual changes or paraphrasing changes); and
identifying variations across the two documents, wherein the identifying comprises utilizing a classifier trained using learned similarity rules to identify additions, deletions, and changes across the two documents (Paragraphs 59, 73-74 – teaches a deterministic classification algorithm with training sets of corresponding document versions that include metadata identifying changes between corresponding sentences as specific changes).

Claims 11 and 12 is similar to claim 1 hence rejected similarly.
Claim 13 is similar to claim 2 hence rejected similarly.
Claim 14 is similar to claim 3 hence rejected similarly.
Claim 15 is similar to claim 6 hence rejected similarly.
Claim 17 is similar to claim 8 hence rejected similarly.
Claim 18 is similar to claim 9 hence rejected similarly.
Claim 19 is similar to claim 10 hence rejected similarly.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRESH SINGH whose telephone number is (571)270-3560.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amresh Singh/
Primary Examiner, Art Unit 2159